  Case 5:18-cv-05053-JLV Document 10 Filed 05/05/20 Page 1 of 6 PageID #: 29




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


MICHAEL WISELEY,                                        CIV. 18-5053-JLV

                    Plaintiff,

                                                             ORDER
       vs.

PENNINGTON COUNTY SHERIFFS
OFFICE, official capacity; BILLY DAVIS,
Law Enforcement Officer at Pennington
County Sheriff’s Office in his individual
and official capacities; and LEONARD
JACOBS, Law Enforcement Officer at
Pennington County Sheriff’s Office in
his individual and official capacities;

                    Defendants.


                                  INTRODUCTION

      Plaintiff Michael Wiseley brought this pro se civil rights action under

42 U.S.C. § 1983 alleging law enforcement officers illegally searched him and

falsified reports, “resulting in wrongful incarceration[.]” (Docket 1 at pp. 4-5).

At the time plaintiff filed his complaint, he was incarcerated in the Pennington

County Jail, located in Rapid City, South Dakota, awaiting trial on state and

federal charges. (Docket 6 at p. 3). In a previous order, the court granted

plaintiff leave to proceed in forma pauperis, denied his motion for appointed

counsel and stayed the case pending the outcome of his criminal proceedings.

Id. at p. 5. The court, resuming the prisoner complaint screening process
     Case 5:18-cv-05053-JLV Document 10 Filed 05/05/20 Page 2 of 6 PageID #: 30




mandated by 28 U.S.C. § 1915A, now concludes this § 1983 action is Heck-

barred in part and fails to state a claim upon which relief can be granted in

part.1

I.       Facts

         Plaintiff pled guilty to possessing a firearm as a felon in this court. (CR

Docket 80).2 In the statement of factual basis supporting his plea, plaintiff

agreed law enforcement officers located the gun underlying the charge on his

person on June 15, 2018, after removing him from a truck in which he was

sleeping. (CR Docket 81). He further agreed officers were investigating a stolen

motorcycle found in the area and that the truck in which he was found did not

belong to him and was parked in the driveway of a house in which he did not

live. Id. at p. 2. Plaintiff ignored the officers when they attempted to speak

with him and they handcuffed him for their safety. Id. at pp. 1-2. The officers

located the firearm during a pat-down search. Id. at p. 2.

         Plaintiff filed—and later, before a ruling, withdrew—a suppression

motion based on alleged defects in this search. (CR Dockets 19 & 51). In his

suppression brief, plaintiff described how law enforcement officers determined

the truck belonged to a 54-year-old male, while he was visibly younger, before

making contact with him. (CR. Docket 20 at p. 2). Officers suspected he had

been drinking. Id. Plaintiff gave officers his name and they discovered he was



         1Heck   v. Humphrey, 512 U.S. 477 (1994).
         2“CR
           Docket” refers to docket entries in plaintiff’s criminal case. See
United States v. Wiseley, CR. 18-50073.
                                           2
  Case 5:18-cv-05053-JLV Document 10 Filed 05/05/20 Page 3 of 6 PageID #: 31




on parole. Id. Plaintiff admitted to the officers he did not own the truck he was

sleeping in or live in the residence where it was parked. Id. at pp. 2-3. Officers

then patted plaintiff down and located the firearm. Id. at p. 3.

      In his civil complaint, plaintiff asserts he was illegally searched while

“sleeping in a private vehicle[.]” (Docket 1 at p. 4). He also asserts the

arresting officers falsified their reports, leading to his wrongful arrest. Id. at

p. 5. The court finds the search plaintiff alleges violated his constitutional

rights is the same search which uncovered the gun he pled to illegally

possessing. The court further finds the allegedly illegal arrest is the event

which led to his federal charges.

II.   Analysis

      A.     Wrongful arrest

      Heck bars plaintiff’s wrongful arrest claim.

      [I]n order to recover damages for allegedly unconstitutional
      conviction or imprisonment, or for other harm caused by actions
      whose unlawfulness would render a conviction or sentence
      invalid, a § 1983 plaintiff must prove that the conviction or sentence
      has been reversed on direct appeal, expunged by executive order,
      declared invalid by a state tribunal authorized to make such
      determination, or called into question by a federal court's issuance
      of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
      bearing that relationship to a conviction or sentence that has not
      been so invalidated is not cognizable under § 1983. Thus, when a
      . . . prisoner seeks damages in a § 1983 suit, the district court must
      consider whether a judgment in favor of the plaintiff would
      necessarily imply the invalidity of his conviction or sentence; if it
      would, the complaint must be dismissed unless the plaintiff can
      demonstrate that the conviction or sentence has already been
      invalidated.

Heck, 512 U.S. at 486-87 (emphasis in original). Here, plaintiff alleges he was

wrongfully arrested and incarcerated due to the arresting officers’ falsification

                                          3
  Case 5:18-cv-05053-JLV Document 10 Filed 05/05/20 Page 4 of 6 PageID #: 32




of their reports. If plaintiff successfully showed in this case that he was

wrongfully arrested, it would necessarily invalidate his conviction.

      Plaintiff made no showing that his federal conviction has been

overturned in some way. Until he does, his wrongful arrest action is Heck-

barred and must be dismissed. 28 U.S.C. § 1915A(b)(1).

      B.     Illegal search

      In performing a § 1915A screening, the court must dismiss the complaint

in part or full if the complaint is “frivolous, malicious, or fails to state a claim

upon which relief may be granted” or “seeks monetary relief from a defendant

who is immune from such relief.” Id. at § 1915A(b). “To this end, the statute

accords judges . . . the unusual power to pierce the veil of the complaint's

factual allegations and dismiss those claims whose factual contentions are

clearly baseless.”3 Neitzke v. Williams, 490 U.S. 319, 327 (1989). Under this

standard, the court finds the record from plaintiff’s criminal case negates his

illegal search claim.4




      3Although  Neitzke interpreted the federal in forma pauperis statute’s
screening provision, 18 U.S.C. § 1915(d), the same standard is used in the
prisoner screening statute. Compare § 1915(d) with § 1915A(b).
      4Given  that plaintiff pled to illegally possessing a firearm, it would seem
apparent that invalidating the search which uncovered the firearm in a § 1983
action would necessarily impugn the validity of the conviction under Heck. But
Heck itself pointed to illegal search claims as an example of § 1983 claims that
could survive its rule. Heck, 512 U.S. at 477 n.7. The court thus assumes
without deciding that plaintiff’s illegal search claim survives Heck and proceeds
to evaluate whether it otherwise states a claim.

                                          4
  Case 5:18-cv-05053-JLV Document 10 Filed 05/05/20 Page 5 of 6 PageID #: 33




      Under the circumstances described in the criminal record, the pat-down

search was clearly permissible under Terry v. Ohio, 392 U.S. 1 (1968).

“A Terry stop is justified when a police officer is able to point to specific and

articulable facts which, taken together with rational inferences from those

facts, reasonably warrant that intrusion.” United States v. Polite, 910 F.3d

384, 387 (8th Cir. 2019) (internal quotation omitted).

      Officers may conduct a protective pat-down search for weapons
      during a valid stop when they have objectively reasonable suspicion
      that a person with whom they are dealing might be armed and
      presently dangerous. . . . A pat-down is permissible if a reasonably
      prudent man in the circumstances would be warranted in the belief
      that his safety or that of others was in danger.

United States v. Green, 946 F.3d 433, 439 (8th Cir. 2019) (internal alterations

and quotations omitted).

      Here, plaintiff admitted he was sleeping in the passenger seat of a vehicle

which did not belong to him, parked in the driveway of a residence where he

did not live, in close proximity to a stolen motorcycle. (CR. Docket 81 at pp. 1-

2). He was uncooperative when law enforcement officers attempted to wake

him and speak with him. Id. The officers discovered he was on parole. Under

these circumstances, law enforcement had reasonable suspicion that plaintiff

may have been associated with the stolen motorcycle or may have been

trespassing in someone else’s truck. Given that plaintiff was on parole and

uncooperative, the officers also had reasonable suspicion that plaintiff may

have been armed, justifying a frisk.

      The facts contained in plaintiff’s own suppression motion and his factual

basis statement foreclose a § 1983 illegal search claim. Plaintiff did not

                                          5
  Case 5:18-cv-05053-JLV Document 10 Filed 05/05/20 Page 6 of 6 PageID #: 34




successfully state a claim upon which relief can be granted and the court

dismisses it. 28 U.S.C. § 1915A(b)(1).

                                     ORDER

      For the above reasons, it is

      ORDERED that plaintiff’s complaint (Docket 1) is dismissed pursuant to

28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be

granted.

      Dated May 5, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                         6
